                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




   UNITED STATES OF AMERICA           1:12-cr-00100-NLH

        v.                            MEMORANDUM OPINION
                                      AND ORDER
   NESTOR TREMINIO




APPEARANCES:

JASON M. RICHARDSON
OFFICE OF THE U.S. ATTORNEY
CAMDEN FEDERAL BUILDING
401 MARKET STREET
P.O. BOX 1427
CAMDEN, NJ 08101

     On behalf of the United States of America

NESTOR TREMINIO
#64150-050
MOSHANNON VALLEY
CORRECTIONAL INSTITUTION
555 Geo Drive
Philipsburg, PA 16866

     Defendant appearing pro so

HILLMAN, District Judge

     WHEREAS, this matter having come before the Court by the

May 1, 2017 motion of Defendant, Nestor Treminio, appearing pro

se, filed by the Clerk as a “Motion and Notice for Speedy Trial

by the 18 USC 3161” (Docket No. 20); and

     WHEREAS, this matter having been reassigned to the
undersigned on November 8, 2019; and

     WHEREAS, as of May 1, 2017 Treminio was a convicted federal

defendant having been sentenced by the Hon. Jerome B. Simandle

on November 29, 2012 to term of incarceration of 9 months and 3

years of supervised release for a violation of 18 U.S.C. 1542

(false statement on passport application) such sentence to run

“consecutively to the defendant’s imprisonment under any

previous state or federal sentence.” (Docket No. 16, p. 2); and

     WHEREAS, a close examination of Defendant’s motion reveals

that he is not seeking relief under the Speedy Trial Act at all

as he had already been convicted and sentenced after a guilty

plea before Judge Simandle, but rather that he objected to his

release under state parole to the custody of federal authorities

on a federal detainer to begin serving his federal sentence

after having paroled by state authorities on a previous state

charge (as well be released on state parole to an immigration

detainer), Defendant contending he should not be subject to

consecutive state and federal sentences; and

     WHEREAS, it appears that Defendant’s release on state

parole to federal custody to serve his 9 month federal sentence

was precisely what Judge Simandle intended and ordered in his

November 29, 2012 Judgment in a Criminal Case; and

     WHEREAS, it appears that Defendant was released from

federal custody on December 8, 2017 after service of his federal

                                2
sentence and thereafter immediately deported from the United

States and is not known to this Court to have subsequently

reentered the United States; and

     WHEREAS, although Defendant is no longer in federal custody

his federal release date is used to compute his term of

supervised release which ends December 8, 2020 and therefore

Defendant’s motion is not moot if there is any merit to

Defendant’s claim that he should have served concurrent

sentences; and

     WHEREAS, the ability of a sentencing court to amend a

previously imposed sentence is limited by statute and may only

occur under certain limited and extraordinary circumstances, see

18 U.S.C. 3582; and

     WHEREAS, Defendant has provided no argument or grounds as

to why the original Judgment in this matter was illegal or

should now be modified other than random citation to irrelevant

state statues and an expressed desire to serve concurrent

sentences rather than consecutive ones; and

     WHEREAS, the Court having reviewed the record and seeing no

independent reason to alter Judge Simandle’s original Judgment

to the extent it has the discretion to do so; and

     WHEREAS, to the extent Defendant’s motion could be

construed as a challenge under 28 U.S.C. 2241 to a Bureau of

Prison’s determination not to designate Defendant’s state

                                   3
facility for service of his federal sentence nunc pro tunc, such

a claim must first be exhausted, see Moscato v. Fed. Bureau of

Prisons, 98 F.3d 757, 760 (3d Cir. 1996), and nothing in

Defendant’s motion suggests he exhausted his administrative

remedies to challenge such a determination if such a

determination was ever made nor does the petition indicate that

this Court has jurisdiction over such a petition because

Defendant is housed in the District of New Jersey; 1

     THEREFORE, for good cause shown,

     IT IS on this   14th      day of   November       , 2019

     ORDERED that Defendant’s motion [20] be, and the same

hereby is, DENIED.




                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




1 Indeed, it appears that at the time of the filing of his
motion, Defendant was housed in a Federal Bureau of Prison’s
facility located in Philipsburg, PA. (Docket No. 20-2).
Defendant does not appear to have updated his address with the
Clerk. The Clerk is hereby directed to send a copy of this
Order by regular mail to the address on the envelope used to
mail the motion to the Court, which is Defendant’s last known
address in the United States.
                                4
